DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see remarks, filed July 6, 2022, with respect to objections to the drawings and claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The objections to the drawings and claim rejections under §112 have been withdrawn. 
Applicant’s arguments, see remarks, filed July 6, 2022, with respect to the rejections of the claim under §102 and §103 have been fully considered and in combination with the amendments are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yonekubo, as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yonekubo 2015/0153569.
Regarding claim 1 Yonekubo discloses an image display system (title e.g. figure 8 optical device 80 using optical device 1 seen in figure 17), comprising: a waveguide (e.g. light guide plate 81); an optical device (abstract e.g. optical device 1 see figure 17 for details) configured for receiving an incoming light beam and providing a plurality of input beamlets to the waveguide (see figures 8 & 17), wherein the optical device comprises a first prism/substrate (e.g. wedge shape substrate 10A) and a second prism/substrate (e.g. substrate 20) separated by an air gap (abstract “air layer” see figure 17), a first surface (e.g. surface with partially transmissive reflective film 11) of the first prism/substrate (e.g. 10A) and a second surface (e.g. surface with high reflectance reflector 21) of the second prism/substrate (e.g. 20) being disposed in parallel and adjacent to each other across the air gap (abstract “partially transmissive reflective film and the reflector are held parallel to each other with a predetermined spacing therebetween” see figure 17), the first surface being partially reflective (e.g. partially transmissive reflective film 11) and the second surface being substantially totally reflective (e.g. high reflectance reflector 21), wherein the first surface (e.g. 11) is configured for receiving the incoming light beam (e.g. top horizontal beam in figure 17) and reflecting a first portion of the incoming light beam (abstract e.g. see figure 17) and to allow a second portion of the incoming light beam to pass through (abstract e.g. see figure 17 ), the second surface (e.g. 21) is configured for reflecting each light beam from the first surface back to the first surface (abstract e.g. see figure 17); and for each light beam directed to the first surface from the second surface, the first surface allowing a portion to pass through toward the waveguide to form one of the plurality of input beamlets, and reflecting a remaining portion to the second surface (see figure 17), each input beamlet being derived from a portion of the incoming light beam (see figure 8), the input beamlets being offset spatially (see figure 8); wherein the waveguide is configured for: receiving the plurality of input beamlets (see figure 8); propagating the plurality of input beamlets by total internal reflection (paragraph [0068] “optical device 1 according to the embodiment of the invention, and the incident light is diffused in the x direction. Then, the incident light diffused in the x direction is made to be incident onto the incidence side hologram 82 of the optical device 80, and is guided in the y direction by the light guiding plate 81”); providing an output coupling element (e.g. exit side hologram 83) optically coupled to the waveguide (necessary for operation, see figure 8); and outputting multiple groups of output beamlets using the output coupling element (while figure 8 only show a single output beam the other beams would necessarily be similarly outputted), each group of output beamlets including a portion of each of the plurality of input beamlets propagating in the waveguide by total internal reflection (inherent result of structure seen in figure 8).
Yonekubo discloses a prism shape for the first prism/substrate, see wedge shape element 10A in figure 17, for the purpose of adjusting the angle of the light emerging from it (paragraph [0091]).  However, Yonekubo fails to disclose a prism shape for the second prism/substrate, see substrate 20 in figure 17.  Applicant has not disclosed that having the second substrate (i.e. the prism/substrate with the fully reflective surface) being “prism” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a flat substrate.  Particularly, the second prism (e.g. see instant application figure 5C prism 561) does not have any “prism functions” (e.g. the second prism does not diffract light or otherwise propagate light) and only provides a parallel surface (e.g. 554) for a total reflector.  Thus, since the “second prism” does not have any “prism functions” and only acts as a substrate the shape of the second prism/substrate does not appear to have any particular significance.  It has been held that shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966; see MPEP 2144.04 IV. B.  One might be motivated to choose a “prism shape” for the second prism/substrate in consideration of engineering design considerations of alignment, mounting and/or spacing considerations.  Therefore, it would be an obvious design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention for the shape of the second prism/substrate of in the system disclosed by Yonekubo to have a “prism shape” for alignment/mounting/spacing considerations and since there is no persuasive evidence that the particular shape is significant.

Regarding claim 2 Yonekubo disclose the system of claim 1, as set forth above.  Yonekubo further discloses wherein the plurality of input beamlets is directed in parallel toward the waveguide (inherent given the parallel structure and flat surface that the light interacts with, see figure 8).

Regarding claim 3 Yonekubo disclose the system of claim 1, as set forth above.  Yonekubo further discloses wherein the multiple groups of output beamlets are spaced apart by a bounce spacing of the waveguide (see figure 17).

Regarding claim 4 Yonekubo disclose the system of claim 1, as set forth above.  Yonekubo further discloses wherein the partially reflective first surface (e.g. 11) is characterized by a uniform reflectivity (paragraph [0092] “transmittance of the partially transmissive reflective film 11 is uniform”).

Regarding claim 6 Yonekubo disclose the system of claim 1, as set forth above.  Yonekubo figures 8 and 17 fails to disclose or teach the optical device further comprises a third surface and a fourth surface disposed in parallel and adjacent to each other, the third surface being partially reflective and the fourth surface being substantially totally reflective; wherein the third and fourth surfaces are configured to receive each of the plurality of input beamlets and provide multiple beamlets.
Yonekubo figure 9 teaches an optical device (e.g. 1A) including a first partially reflective surface parallel to a second fully reflective surface separated by an air gap generating multiple beamlets (paragraph [0070] “1A has the same configuration as the optical device 1” as set forth above) and further teaches the optical device further comprises a third surface (paragraph [0070] discusses partially transmissive reflective film 11 on 10 in 1B portion) and a fourth surface (paragraph [0070] discusses high reflectance reflector 21 on 20 in 1B portion) disposed in parallel and adjacent to each other (abstract, see figure 9), the third surface being partially reflective (paragraph [0070] discusses partially transmissive reflective film 11) and the fourth surface being substantially totally reflective (paragraph [0070] discusses high reflectance reflector 21); wherein the third and fourth surfaces are configured to receive each of the plurality of input beamlets and provide multiple beamlets (see figure 9) for the purpose of enlarging the pupil of the viewer system while suppressing occurrence of the stripe caused by diffraction gratings (paragraph [0072]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the optical device in the system as disclosed by the combination of Yonekubo figures 8 and 17 to further have a third surface and a fourth surface disposed in parallel and adjacent to each other, the third surface being partially reflective and the fourth surface being substantially totally reflective; wherein the third and fourth surfaces are configured to receive each of the plurality of input beamlets and provide multiple beamlets as further taught by Yonekubo for the purpose of enlarging the pupil of the viewer system while suppressing occurrence of the stripe caused by diffraction gratings.

Regarding claim 7 Yonekubo disclose the system of claim 1, as set forth above.  Yonekubo further discloses wherein the waveguide (e.g. 81) comprises a top surface (e.g. surface with 82), a portion of which is configured for receiving the plurality of input beamlets from the optical device (e.g. see 82 in figure 8).

Regarding claim 8 Yonekubo disclose the system of claim 7, as set forth above.  Yonekubo further discloses wherein the first surface (e.g. 11) and the second surface (e.g. 21) are configured to form an incoupling angle with the top surface of the waveguide (see figure 8).

Regarding claim 10 Yonekubo disclose the system of claim 1, as set forth above.  Yonekubo further discloses wherein the waveguide (e.g. 81) is positioned in a lateral plane (e.g. xy plane), the first (e.g. 11) and second surfaces (e.g. 21) being disposed at an oblique angle to the lateral plane (see figure 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                            July 12, 2022